FILED
                           NOT FOR PUBLICATION
                                                                           MAY 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


C. R., a minor, by and through his               No.   15-35187
guardians ad litem; et al.,
                                                 D.C. No. 2:14-cv-00042-TSZ
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

SEATTLE PUBLIC SCHOOLS, a
Washington municipal corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                        Argued and Submitted May 8, 2017
                               Seattle, Washington

Before: BEA and N.R. SMITH, Circuit Judges, and HAYES,** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable William Q. Hayes, United States District Judge for the
Southern District of California, sitting by designation.
      C.R. appeals the district court’s grant of summary judgment in favor of

Seattle Public Schools. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      1.     There is no constitutionally protected property interest in having the

procedures set forth in Washington laws and regulations followed by the school

district. “A protected property interest is present where an individual has a

reasonable expectation of entitlement deriving from ‘existing rules or

understandings that stem from an independent source such as state law.’”

Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24 F.3d 56, 62 (9th Cir. 1994)

(quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972)). Thus, a

protected property interest can be derived from state laws and regulations, but there

is no constitutionally protected property interest in strict compliance with state

laws and regulations. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541

(1985) (“The categories of substance and procedure are distinct. Were the rules

otherwise, the [Due Process] Clause would be reduced to a mere tautology.

‘Property’ cannot be defined by the procedures provided for its deprivation any

more than can life or liberty.”); Stiesberg v. California, 80 F.3d 353, 356 (9th Cir.




                                           2
1996) (holding the “mere failure . . . to comply with some procedural dictate could

not, without more, give rise to any interest subject to federal cognizance”).1

      2.     Due process is a flexible concept and calls for the procedural

protections demanded by the particular factual situation. Morrisey v. Brewer, 408

U.S. 471, 481 (1972). The process afforded to C.R. was constitutionally sufficient.

At the hearings below, C.R.’s parents contested the extent of C.R.’s punishment in

light of the conduct for which he was accused. C.R.’s parents repeatedly argued

that C.R.’s conduct amounted only to a violation of school rules. C.R.’s parents did

not challenge the validity of the freshmen’s statements or that C.R. engaged in the

conduct described in the statements. Instead, they questioned whether C.R.

intended to cause harm or actually caused harm to other students and the reason the

freshmen made the statements to school officials. Thus, under the unique facts of

this case, there would be little value in requiring the additional procedure of cross

examination, which C.R. requests on appeal.




      1
         Nor does state procedure define the precise process that is due under the
Fourteenth Amendment. See Loudermill, 470 U.S. at 541 (“[O]nce it is determined
that the Due Process Clause applies, the question remains what process is due. The
answer to that question is not to be found in the [state] statute.” (quotation marks
and citation omitted)); id. (“The Due Process Clause . . . safeguards not the
meticulous observance of state procedural prescriptions, but the fundamental
elements of fairness . . . .”).
                                           3
      3.     Even if the introduction of evidence at the administrative hearing did

violate state law, it did not violate C.R.’s federal constitutional rights. C.R. does

not have a federal constitutional right to the enforcement of a state procedure that

prevents certain evidence from being introduced. See Samson v. City of Bainbridge

Island, 683 F.3d 1051, 1060 (9th Cir. 2012) (holding that, without more, the mere

violation of state law does not amount to an infringement of constitutional rights).

      AFFIRMED.




                                            4